FILED
                                                                            COURT OF APPEALS
    IN THE COURT OF APPEALS OF THE STATE OF                                        X          1 T6TON
                                                                           2015 FEB 24       Ail 9: 24
                                               DIVISION II
                                                                           STATE OF WASHINGTON

 CITY      OF   FIFE,     a    Washington     municipal                    Iii. 45450- 5 -
 corporation,                                                                      DEPUTY


                                      Petitioner,                     PUBLISHED OPINION


          v.




 RUSSELL P. HICKS,


                                      Respondent.



          BJORGEN, J. —       On discretionary review, the city of Fife challenges the superior court' s

partial summary judgment order requiring it to provide Fife police officer Russell Hicks with

unredacted copies of requested public records. The records concerned an investigation into


complaints Hicks and another officer made against certain high -ranking Fife Police Department

officials. The City contends that the superior court erred in ordering it to disclose certain

information revealing the identities of witnesses and accused officers, arguing that the redacted

information falls   under exemptions       in the Public Records Act (PRA), chapter 42. 56 RCW, for


specific investigative information compiled by law enforcement agencies and personal

information in files maintained for public employees. The City further argues that the superior

court erred in ruling that the City violated the PRA by redacting Hicks' s own identifying

information and by not providing the requested materials to Hicks until ordered to do so

following a related, unsuccessful declaratory judgment action by the City. Because the City

failed to raise a genuine issue of material fact as to whether the claimed exemptions apply, we

affirm.
No. 45450 -5 -II



                                                     FACTS


       In March 2011 Hicks and another Fife police officer submitted a whistleblower complaint


pursuant to chapter 42.41 RCW to Fife City Manager Dave Zabell. The complaint alleged that

certain high- ranking officials in the Fife Police Department had engaged in various types of

misconduct; including racial discrimination in awarding extra compensation to bilingual officers,

retaliation against officers who complained about the alleged discrimination, misappropriation of


public funds to provide bilingual pay to an officer who was not actually bilingual, gender

discrimination and harassment, an improper romantic relationship in the workplace and related

cover -up, and inappropriate relationships with young adult offenders.

        The City' s attorney retained an outside entity, The Prothman Company, to .investigate the

allegations. Prothman' s report of its investigation concluded that all the allegations were either


not sustained,   meaning "[   t]here [ was] insufficient evidence to prove or disprove the allegation,"

or unfounded,    meaning "[ t] he   allegation was   false   or not   factual."   Clerk' s Papers ( CP) at 372.


        The City issued a press release regarding the Prothman report, quoting Zabell' s

statements that Prothman had conducted a " thorough" investigation in a diligent and professional

manner and that Zabell was confident that the investigation had " g[ otten] to the truth" of the

allegations.   CP at 181 - 82.


        Hicks then submitted a public records request to the City, requesting the following

records related to his whistleblower complaint and the Prothman investigation:




                                                        2
No. 45450 -5 -II



                           1.    All final reports made as a result of any investigations into the 2011
            Whistleblower Complaint.
                          2.     All audio recordings and accompanying transcripts from interviews
            of   the [    accused    officials and  certain named  witnesses]   made during the
            investigation of the 2011 Whistleblower Complaint... .
                          3.     All documents,           emails,      audio   recordings,   video,   and   electronic

            messages that were relied on in conducting the investigation.
                      4.  All documents provided to any media regarding the 2011
            Whistleblower Complaint, its investigation, and findings arrived at in response to
            that Complaint.


CP    at   178. In   response,       the   next   day   the   City   informed Hicks in writing that, " due to the scope


of   his   request,"     it would provide the responsive records in installments. CP at 36 -37. The City

released the first installment to Hicks on May 30, 2012, but redacted from the records provided

all names and identifying information of witnesses, the accused officers, and the complaining

parties and those parties' attorneys. The City released subsequent installments approximately

every three weeks for the next four months.

            Six days before releasing the first installment, the City sued Hicks for declaratory and

injunctive relief in superior court. The complaint alleged that the " audio recordings and

transcripts of witness interviews, as well as pre -final report interviewer prepared /involved

documents        prepared       by   Prothman [ sic]      ...   do   not constitute public records,"   or, in the


alternative, (    2) were exempt from disclosure pursuant to RCW 42. 56.290, the PRA exception for


attorney work product and communications protected by the attorney- client privilege. The

complaint asked the court to enjoin disclosure and to declare that the materials were not public


records or were exempt from disclosure. The complaint further requested that the court, should

it rule that the materials were nonexempt public records, determine " the extent to which the


names and identifying information of interviewees, witnesses, complainants, and the persons

accused can        be    redacted.         CP at 5.




                                                                       3
No. 45450 -5 -II



           After the City provided the first installment, Hicks filed an answer and counterclaim

alleging that the City violated the PRA by failing to provide all responsive documents and by

filing suit against Hicks. The City moved for an in-camera review of the materials and a

protective order, and Hicks moved to compel production of all records responsive to his request.


           The superior court granted Hicks' s motion to compel in part, ordering the City to provide

within 20 days the materials described in the City' s complaint, specifically " all audio and written

interview files and investigator- created documents used for production of" the Prothman report.

CP   at   34 -35. The court ruled that the audio recordings qualified as public records and were not


protected from disclosure by the work product rule or the attorney- client privilege. The court

expressly declined to compel production of other materials or to rule on the propriety of the

City' s redactions.

           The City provided Hicks with the records identified in the order within the time specified.

As with the previous installments, however, the City redacted any information specifically

identifying witnesses, accused officers, and the complaining parties, including Hicks and his

attorneys. The City also modified the audio recordings so that those interviewed could not be

identified by their voices. Upon providing the final installment, the City stated that it considered

Hicks' s request closed.


           The City then moved to voluntarily dismiss its declaratory judgment action and for

summary judgment on Hicks' s counterclaim. The City maintained that, in light of the court' s

ruling on Hicks' s motion to compel, no issues remained before the court concerning the City' s

complaint for declaratory and injunctive relief, and that it could voluntarily dismiss the

complaint as a matter of right. As to the counterclaim, the City argued that it met the time limits




                                                    4
No. 45450 -5 -II



imposed by the PRA, that the redactions were proper, and that it had complied with the PRA as a

matter of law.


       Hicks moved for partial summary judgment on his counterclaim, asking the trial court to

rule that the City had violated the PRA and to order it to provide unredacted versions of all

responsive records. In response, the City submitted a declaration from one of the accused

officers, Assistant Chief Mark Mears, in addition to other material. Mears opined, based on his


19 years as a law enforcement official, that nondisclosure of the identities of witnesses in an


internal investigation into police misconduct was essential to effective law enforcement, because


witnesses would feel reluctant to cooperate if they knew that anyone could subsequently learn

their identities and what they had said.

       After a hearing, the superior court granted Hicks' s motion for partial summary judgment,

ruling that the City violated the PRA by improperly redacting information identifying the

witnesses and most of the accused officers that Prothman had. interviewed. The court' s order


permitted the City to redact only the identities of subjects of unsubstantiated allegations of sexual

misconduct. The court' s oral ruling found a violation of the PRA based on both the length of

time the City took to disclose the records identified in the declaratory judgment action and on the

City' s improper redactions. The court' s remarks at the hearing also suggest that it based its

ruling in part on the views that ( 1) an agency may not redact the requestor' s own name from the

records requested and that (2) the City' s participation in media coverage of the Prothman

investigation and report undermined its claim that the redacted material was exempt from


disclosure. The court reserved ruling on penalties.

        Before any hearing on penalties had been scheduled, the City appealed directly to our

Supreme Court, which transferred the case to our court. Concluding that the superior court' s



                                                  5
No. 45450 -5 -II



order was not appealable as a matter of right, our court clerk converted the City' s notice of

appeal to a motion for discretionary review, which motion our commissioner granted.

                                                    ANALYSIS


          After setting forth the standard of review, we first consider whether the superior court

erred in ruling that the redacted material did not fall under the two PRA exemptions invoked by

the City: the investigative records exemption and the exemption for public employees' personal

information. Concluding that the superior court did not err, we then turn to the remaining issues.

                                I. STANDARD OF REVIEW AND GOVERNING LAW


          Under the PRA, municipalities must make all public records available for public


inspection or copying upon request, unless a specific exemption from disclosure applies. RCW

42. 56. 070( 1). "[   S] trong public policy" favors disclosure, and courts must construe the PRA' s

exemptions narrowly. Franklin County Sheriff's Office v. Parmelee, 175 Wash. 2d 476, 479, 285
P.3d 67 ( 2012) ( citing RCW 42. 56. 030),       cert.   denied, 133 S. Ct. 2037 ( 2013).   The agency

claiming the exemption bears the burden of proving that a specific exemption applies. Prison

Legal News, Inc.      v.   Dep' t   of Corrs., 154 Wash. 2d 628, 636, 115 P.3d 316 ( 2005).


          An agency may also ask a court to enjoin disclosure of requested records. RCW

42. 56. 540; Soter    v.   Cowles Publ' g Co., 162 Wash. 2d 716, 751 -52, 174 P.3d 60 ( 2007). The court


may grant the injunction if it finds that an exemption applies and disclosure would clearly not be

in the public interest and would substantially and irreparably damage any person or would

substantially and irreparably damage vital governmental functions. Progressive Animal Welfare

Soc' y   v.   Univ. of Wash., 125 Wash. 2d 243, 257 -58, 884 P.2d 592 ( 1994).


           We review an agency' s denial of the opportunity to inspect or copy public records de

novo.     RCW 42. 56. 550( 3).        We also review a trial court' s grant of summary judgment de novo,



                                                            6
No. 45450 -5 -II



performing the same inquiry as the trial court. Torgerson v. One Lincoln Tower, LLC, 166
Wash. 2d 510, 517, 210 P.3d 318 ( 2009).


         A court should grant summary judgment only if

         the pleadings, depositions, answers to interrogatories, and admissions on file,
         together with the affidavits, if any, show that there is no genuine issue as to any
         material fact and that the moving party is entitled to a judgment as a matter of law.

CR 56( c).      A party moving for summary judgment bears the burden of demonstrating that there

is no genuine issue of material fact. Atherton Condo. Apartment Owners Ass 'n Bd. ofDirs. v.

Blume Dev. Co., 115 Wash. 2d 506, 516, 799 P.2d 250 ( 1990). A material fact is one upon which


the outcome of the litigation depends in whole or in part. Atherton; 115 Wash. 2d at 516.


         If the moving party satisfies this burden, the nonmoving party must present evidence

demonstrating that material facts remain in dispute. Atherton, 115 Wash. 2d at 516. If the

nonmoving party fails in this, summary judgment is proper. Vallandigham v. Clover Park Sch.

Dist. No. 400, 154 Wash. 2d 16, 26, 109 P.3d 805 ( 2005).                 In conducting this inquiry, the court

must consider all facts, and any reasonable inferences that follow from them, in the light most

favorable to the nonmoving party. Vallandigham, 154 Wash. 2d at 26.


                  II. THE PRA EXEMPTION FOR SPECIFIC INVESTIGATIVE RECORDS DOES
                                       NOT APPLY TO THE REDACTED MATERIAL


         The City first contends that it properly redacted information identifying witnesses and

accused officers under        RCW 42. 56. 240( 1),         which exempts from inspection or copying

         specific investigative records compiled by investigative, law enforcement, and penology
         agencies ...      the nondisclosure of which is essential to effective law enforcement or for the
         protection of any person' s right to privacy.

Br. of Petitioner at 12. To successfully invoke the investigative records exemption, which aims

 to   protect   the   integrity   of   law   enforcement   investigations,"   an agency must establish that the

requested record (       1) is investigative in     nature, (   2) was compiled by an investigative, law

                                                                7
No. 45450 -5 -II



enforcement, or penology agency, and is either (3) essential to law enforcement or (4) essential

to the protection of a person' s right to privacy. Koenig v. Thurston County, 175 Wash. 2d 837, 843,

287 P.3d 523 ( 2012). The parties dispute all of these elements, and we consider each in turn.


A.        The Records Are Specific Investigative Records


          Hicks contends that the redacted records do not qualify as specific investigative records,

because the Prothman investigation primarily concerned ordinary personnel issues, not crimes.

We disagree.


          Our Supreme Court has held that records " compiled as a result of a specific investigation


focusing with special intensity upon a particular party" qualify as " specific investigative records"

under   RCW 42. 56. 240( 1).       Koenig, 175 Wash. 2d at 843 ( internal quotation marks omitted).

Specifically, an investigation " designed to ferret out criminal activity or to shed light on some

other allegation of malfeasance" falls within the scope of the exemption.; Columbian Publ' g Co.

v. City of Vancouver, 36 Wash. App. 25, 31, 671 P.2d 280 ( 1983).

          The allegations at issue here included inappropriate relationships with offenders,


including intimate touching, misappropriation of public funds, and employment discrimination

based on sex and ethnicity. Hicks made these allegations against particular parties. Thus, the

Prothman investigation " focus[              ed] with special   intensity   upon a particular   party,"   Koenig, 175
Wash. 2d     at   843,   and aimed   to "   shed   light   on some ...   allegation of malfeasance,"     Columbian


Publishing,      36 Wn.   App.    at   31.    Under these principles, the records qualify as specific

investigative records.


          Hicks attempts to escape this conclusion based on two opinions of our court, Columbian


Publishing, 36 Wash. App. 25, and Ames v. City ofFircrest, 71 Wash. App. 284, 857 P.3d 1083

 1993).    Neither authority supports Hicks' s argument.



                                                                8
No. 45450 -5 -II



       Columbian Publishing involved records related to a city manager' s investigation into

complaints from police officers that their police chief treated them with disrespect, lacked


communication and management skills, and                 had " alienated     other   law   enforcement agencies." 36
Wash. App. at 27. We held that the records did not qualify as specific investigative records

because the   allegations      involved " purely      a personnel matter."      36 Wn.     App.   at   31.   In contrast,


the allegations here went well beyond personnel matters, reaching into claims of malfeasance or

violations of law. Columbian Publishing, thus, has little bearing on the resolution of this case.

       Ames involved records related to an internal investigation into " alleged improprieties" by

three high -ranking police officers. 71 Wash. App. at 286 -87. The court held that the investigative

records exemption did not apply, but not for the reason Hicks asserts. On the contrary, the court

expressly noted that " Ames made a sufficient showing to establish" that the records qualified as

 specific   investigative      records." 71 Wash. App. at 294.

       More to the point, a number of other cases have treated materials concerning internal

investigations into police misconduct as investigative records under the PRA. E.g., Bainbridge

Island Police Guild      v.    City   of Puyallup, 172 Wash. 2d 398, 419, 259 P.3d 190 ( 2011); Cowles


Publ' g Co.   v.   State Patrol, 109 Wash. 2d 712, 729, 748 P.2d 597 ( 1988) (                involving the PRA' s

predecessor statute).         In addition, after the parties submitted their briefing in this case, our

Supreme Court clarified that records of internal police investigations qualify as specific

investigative      records under      the PRA, even though "[ t] he main purpose of the internal


investigation is to    reach an       internal   disciplinary   remedy for   proved misconduct."             Sargent v.


Seattle Police Dep' t, 179 Wash. 2d 376, 392 -93, 314 P.3d 1093 ( 2013).




                                                                9
No. 45450 -5 -II



          The Prothman investigation focused with special intensity on allegations of malfeasance

by particular parties. Under these precedents, the materials qualify as specific investigative

records.




B.        The Records Were Compiled by a Law Enforcement Agency

          Hicks next contends that the specific investigative records exemption does not apply to

the Prothman materials because a law enforcement agency did not " compile" them. Br. of

Resp' t   at   20 -21.   Hicks bases this argument chiefly on Zabell' s declaration that an outside

attorney retained by the City' s            insurer hired Prothman,       and   that "[   n] either [ Zabell] nor any of

 his] staff reviewed, evaluated, received or used any part of the" Prothman materials other than

the final report. CP at 31 -32.


          The record establishes that Zabell acted in his capacity as supervisor of the police

department in initiating the investigation. Zabell sent letters to members of the police

department stating, for example, that " the City has decided to conduct an internal investigation"

into Hicks'      s allegations,   that "[   a] ny violation of the directives contained in this memo will be

considered       insubordination,"     and    that "[ t] he   City has   retained [ Prothman' s     investigator],   a




former police chief for another City, to conduct the investigation and report back to [ Zabell]."

CP at 463 -66. These circumstances establish that Prothman acted as Zabell' s or the City' s agent

or subagent with actual authority to conduct the investigation. RESTATEMENT ( THIRD) OF

AGENCY §§ 2. 01, 3. 15 ( 2005).             Thus, Prothinan' s creation and retention of the materials is


attributable to Zabell, acting in his capacity as supervisor of the police department. See

Dickinson       v.   Edwards, 105 Wash. 2d 457, 466, 716 P.2d 814 ( 1986); Busk v. Hoard, 65 Wash. 2d 126,


134 -35, 396 P.2d 171 ( 1964).




                                                                 10
No. 45450 -5 -II



          This conclusion is directly buttressed by City of Tacoma v. Tacoma News, Inc., 65 Wn.

App.   140, 144 &     n. 3,   827 P.2d 1094 ( 1992), which held that under the predecessor to the PRA


  t] he disputed documents [ were] specific investigative records compiled by a law enforcement

agency" because " it [was] apparent that the letters were received and retained in connection with

the investigation."       The   court specified       further that "[ t] he location in which the letters were


physically filed     or retained      is   one   factor to look   at,   but is   not    by itself dispositive."    Tacoma


News, 65 Wn.       App.   at   144    n. 3.   As in Tacoma News, the record here makes clear that the city

manager, or a party whose conduct was attributable to him, acting as supervisor of the police

department, " received         and retained"       the Prothman         materials, "     in connection with the


investigation." 65 Wash. App. at 144 n. 3.

          The fact that the City' s agent or subagent conducted the investigation and compiled the

records rather    than city officials         is immaterial. RESTATEMENT ( THIRD)                   OF   AGENCY § 3. 15, at


289 -90   cmt.   d. ( 2005).    The fact that the records were not physically located in the City' s files is

not   dispositive. Tacoma News, 65 Wash. App.   at   144 &     n. 3.   The records were compiled by a law

enforcement agency for purposes of the investigative records exemption.

C.        The City Failed To Raise a Genuine Issue of Material Fact as to Whether Nondisclosure
          of the Redacted Material Is Essential to Effective Law Enforcement


          The City contends that nondisclosure of the identifying information redacted from the

Prothman materials was essential to effective law enforcement. The City argues that it submitted

 uncontroverted evidence,"             in the form of a declaration from Assistant Chief Mears, one of the


accused officers,     that "` [ i]t    is essential to law enforcement' s ability to conduct thorough and

complete investigations that complainants, witnesses, and interviewees can rely on being able to

speak   freely ...   with     the knowledge that their        identities         will   be   protected.'"   Br. of Petitioner at


15, 18 ( quoting CP at 286).

                                                                  11
No. 45450 -5 -II



         The City bases its argument on two precedents, Cowles Publishing, 109 Wash. 2d 712, and

Tacoma News, 55 Wash. App. 515. Neither case, however, supports the City' s position.

         To begin with, only four justices signed the lead opinion in Cowles, 109 Wash. 2d 712, 733,

so its language alone has little precedential value. In re Pers. Restraint ofIsadore, 151 Wash. 2d
294, 302, 88 P.3d 390 ( 2004) ( " A        plurality opinion has limited precedential value and is not

binding   on     the courts. ").   Further, if there is no majority agreement as to the rationale for a

decision, '      the holding of the court is the position taken by those concurring on the narrowest

grounds. '       W.R. Grace &       Co. v. Dep' t ofRevenue, 137 Wash. 2d 580, 593, 973 P.2d 1011 ( 1999)

 quoting Davidson v. Hensen, 135 Wash. 2d 112, 128, 954 P.2d 1327 ( 1998)).

          In Cowles, the trial court heard testimony specifically addressing the facts of that case

from numerous law enforcement and expert witnesses and found, based on that testimony, that

nondisclosure of the identities of officers subject to the internal police investigations at issue was

essential   to   effective   law   enforcement.      Cowles, 109 Wash. 2d       at   715 -18.   The plurality agreed.

Cowles, 109 Wash. 2d at 729. Justice Anderson, concurring in the result, expressly disagreed with

the plurality' s view of the law, but felt constrained by the trial court' s factual findings. Cowles,
109 Wash. 2d at 733 -34. In fact Justice Anderson noted that, although " the public disclosure act

opens the public record doors much wider to the press and the public than the majority of the

court   is willing to    concede[,    i] n the   case at   bench ...   I am constrained by the trial court' s

findings." Cowles, 109 Wash. 2d at 733 -34.


          Thus, Cowles serves as binding precedent only for the proposition that, where a trial court

finds, based on substantial evidence, that nondisclosure is essential to effective law enforcement,

 an appellate court may not substitute its own view for that of the trial court. See Ames, 71 Wn.

 App. at 294 -95. Indeed, shortly after it was decided, our Supreme Court distinguished Cowles


                                                                12
No. 45450 -5 - I1



and declined to hold that nondisclosure of a liquor control board' s investigation into a bachelor


party held at the Spokane Police Guild was essential to effective law .enforcement:

          Unlike Cowles Pub 'g, which was recently before us, no testimony was taken at the
          trial court level in this case and there is no finding by the trial court that
          nondisclosure is essential to effective law enforcement.


Spokane Police Guild          v.   Liquor Control Bd., 112 Wash. 2d 30, 37, 769 P.2d 283 ( 1989). Thus,


Cowles does not establish that the trial court here erred in declining to rule, despite Mears' s

declaration, that nondisclosure was essential to effective law enforcement.


          Tacoma News helps the City even less. First, the opinion relies heavily in its analysis on

the reasoning of the plurality opinion in Cowles, without addressing that opinion' s lack of

precedential value.      Tacoma News, 55 Wash. App. at 521 -22. Furthermore, the court expressly

limited its   holding   to the facts     of   that   case: "   We hold that the legitimate concern for protecting

confidential sources of information makes nondisclosure of the Health Department' s sources in

this   case essential   to   effective   law   enforcement."           Tacoma News, 55 Wash. App. at 523 ( emphasis

added.)




          Most importantly, the Tacoma News court expressly rejected the proposition that a

generalized fear that disclosure of witness names will chill cooperation with investigations,


standing alone, establishes that nondisclosure of identifying information is essential to effective

law enforcement:


          The Health Department' s affidavits indicate that the witnesses in the investigation
          provided information voluntarily, but would not have done so without assurances
          of confidentiality.  David Potter, president of the Pierce County Paramedics
          Association, opined in his affidavit that " the identifying details and names of the
          people who are involved in this case as complainants and witnesses should not be
          made public"       due to fears      of " ostracism or retaliation."      Though such fears alone
          do not make nondisclosure ofthe information essential to effective law enforcement,
          we recognize that disclosing sources in sensitive cases effectively would dilute law
          enforcement investigations.




                                                                  13
No. 45450 -541



Tacoma News, 55 Wn.      App.   at   522 ( emphasis   added).    Not only does this fail to support the

City' s contention that the trial court here erred, it suggests that the generalized concerns

expressed in Mears' s declaration were insufficient to establish that nondisclosure was essential to


effective law enforcement.


        Our Supreme Court recently confirmed that a generalized contention that disclosure of

identifying information would have a chilling effect on future witnesses is not sufficient to

trigger the RCW 42. 56. 240( 1) exemption. Sargent, 179 Wash. 2d at 395. The Sargent court held


that Division One of our court had erred by remanding that case to the trial court so that the

Seattle Police Department could present more evidence that nondisclosure of witness identities


was essential to effective law enforcement:


        At the show cause hearing, the [ Seattle Police Department] clearly understood that
        it needed to come forward with specific evidence of chilled witnesses or other
        evidence of   impeded law     enforcement....        But, as both the trial court and Court of
        Appeals recognized, the [ Seattle Police Department] made no actual showing that
        redaction of witness names was essential to effective law enforcement in this
       particular case. A general contention of chillingfuture witnesses is not enough to
        exempt   disclosure.    A    remand   to give the [ Seattle Police Department] another

        opportunity to make the showing required to trigger the exemption is unwarranted.

Sargent, 179 Wash. 2d at 395 ( emphasis added).


        Mears' s declaration says nothing specific about the facts of the case. It asserts only that

disclosure of witness identities could make conducting various types of investigations more

difficult in the future because people would be less likely to voluntarily cooperate or come

forward with information. This is just the kind of generalized contention of chilling future

witnesses that the Sargent court held insufficient. Sargent, 179 Wash. 2d at 395.


        Once Hicks moved for summary judgment and established that the Prothman materials

were presumptively subject to disclosure, the City, as the nonmoving party, bore the burden of

coming forward with some evidence establishing a factual dispute as to whether nondisclosure

                                                        14
No. 45450 -5 - II



was essential to effective law enforcement. Atherton, 115 Wash. 2d at 516; see also Ames, 71 Wn.


App. at 296 ( noting that " Ames had the burden, both as the party claiming the exemption from

disclosure and as the responding nonmovant at summary judgment, to present evidence sufficient

to establish a prima facie case that nondisclosure was essential to effective law enforcement ").


The only evidence the City presented consisted of a declaration from Mears, one of the accused

officers, alleging matters insufficient as a matter of law to establish the necessary proposition.

Therefore, the trial court did not err in its view that the effective law enforcement prong of the

investigative records exemption did not apply.

D.      The City Failed To Raise a Genuine Issue of Material Fact as to Whether Nondisclosure
        of the Accused Officers' Identifying Information Is Essential To Protect a Person' s
        Privacy

        As noted, RCW 42. 56. 240( 1) exempts specific investigative records compiled by law

enforcement from disclosure if nondisclosure is " essential to effective law enforcement or for the

protection of   any   person' s right   to privacy."   Having held the material at issue is not essential to

effective law enforcement, we turn to the remaining inquiry: whether nondisclosure is essential

to protection of the right to privacy. The City argues only that nondisclosure of the accused

officers' identifying information is necessary to protect .their privacy under this exemption.

        The PRA defines an invasion of the right to privacy as follows:

        A   person' s " right   to privacy," "   right of   privacy," " privacy,"   or " personal   privacy," as these
        terms are used in this chapter, is invaded or violated only if disclosure of information about
        the   person: (   1)   Would be     highly    offensive    to   a reasonable   person,      and (   2) is not of

        legitimate concern to the public.


RCW 42. 56. 050. Because we hold that the identities of the accused officers are of legitimate

concern to the public, we do not decide whether their disclosure would be highly offensive to a

reasonable person.




                                                             15
No. 45450 -5 -II



        The City maintains that the public has no legitimate concern with the identities of

officials subject to unsubstantiated allegations, regardless of the nature of the accusation. In


Bellevue John Does 1 - 11 v. Bellevue School District No. 405, 164 Wash. 2d 199, 221, 189 P.3d 139


2008), the      court    held that "[    w]hen an allegation is unsubstantiated, the teacher' s identity is not a

matter of   legitimate      public concern."          The Bainbridge Island Police Guild court, however,


characterized      that   holding   as    follows: " In Bellevue John Does, we held that the public has no


legitimate interest in finding out the identity of someone accused of an unsubstantiated allegation

of sexual misconduct."           Bainbridge Island Police Guild, 172 Wash. 2d                   at   415. Thus, Bellevue John


Does does not compel the conclusion that the identities of the accused officers are exempt from

disclosure.


        In addition, the public arguably has much more reason to legitimately concern itself with

the conduct of high- ranking police department officials than with rank- and -file officers. In

Morgan     v.   City   of Federal    Way,       166 Wash. 2d 747, 756, 213 P.3d 596 ( 2009), the court held that


allegations of misconduct against a judge were not exempt from disclosure as being highly

offensive. In reaching this conclusion, the court relied in part on the fact that " Judge Morgan

also fails to demonstrate how his behavior in the workplace is not of legitimate concern to the

public,"   noting that " the public has a substantial interest in disclosure of information related to an

elected official' s      job   performance."         Morgan, 166 Wash. 2d at 756 -57. While the officials at issue


here were not elected, their conduct in the performance of their official duties is of similar

significance to the residents of Fife.


           In holding that the privacy exemption did not apply, the Morgan court also noted that the

allegations at     issue   were not       entirely   unsubstantiated. 166 Wash. 2d      at   756.    Similarly, while the

Prothman        report   found   all of   the   allegations at   issue here "   not sustained"      or " unfounded,"   the




                                                                  16
No. 45450 -5 - II



investigation actually confirmed many of the factual assertions underlying the allegations. CP at

372 -76, 382 -85. For example, the report.concluded that certain remarks made by one officer

accused of gender        discrimination   were "   inappropriate," but did not sustain the allegation because


the inappropriate comments " were not made exclusively about one particular race or gender

group."    CP at 376.


          The   report   found   a number of other allegations as " not sustained,"   even though the events



described in Hicks' s complaint admittedly occurred, because witnesses attributed the alleged

misconduct to mistakes or misunderstandings, and Prothman' s investigator found insufficient


evidence that the accused officers acted with improper motive or intent. For example, one set of


allegations involved the claim that an officer who could not effectively communicate in Spanish

had nonetheless received extra " bilingual pay" for Spanish language proficiency, while two other

officers who were actually fluent in Spanish did not receive the extra pay. The Prothman report

found the allegations not sustained because the officer accused of making the improper decisions

on extra pay told the investigator that, at the time he made the decisions, he believed that the

subordinate officer who received the extra pay could speak Spanish and that the other two

officers could not.



          Another series of allegations was based on Hicks' s claim that a supervisor had


improperly denied a subordinate officer the opportunity to teach a course at the Fife Police

Reserve Academy and then lied to the subordinate about the reasons for the decision. The

Prothman report similarly concluded that these allegations were not sustained because the

supervisor told Prothman' s investigator that he believed at the time that only an attorney could

teach the course.




                                                          17
No. 45450 -5 - II



          Hicks' s whistleblower complaint also alleged that a certain officer had in- custody

offenders brought to his office for private meetings and maintained an ongoing friendship with at

least two known offenders whom the officer had met for lunch and hired to perform home


repairs. The Prothman report likewise found these allegations not sustained, even though the


accused officer admitted that the contacts with the offenders had occurred more or less as


described, because no evidence, showed that those contacts served anything other than an

appropriate official purpose.




          Thus, even though the Prothman report concluded that all of the allegations were either


unfounded or not sustained, the investigation in fact confirmed that many of the events described

had actually occurred. Those allegations, furthermore, concerned the official conduct of high -

ranking police officials, inherently a matter of greater interest to the public than, for example,

allegations of misconduct by rank- and -file officers.

          Under these circumstances, the identities of the accused officers qualify as a matter of

legitimate public concern. The trial court, therefore, did not err in declining to rule that

nondisclosure was essential to protect the accused officers' privacy.

            III. THE PRA EXEMPTION FOR PERSONAL INFORMATION IN FILES MAINTAINED
                  FOR PUBLIC EMPLOYEES DOES NOT APPLY TO THE REDACTED MATERIAL


          The City also contends that nondisclosure of the accused officers' identifying information

falls   under   the PRA exemption    for "[ p] ersonal   information in files maintained for employees,

appointees, or elected officials of any public agency to the extent that disclosure would violate

their   right   to privacy." RCW 42. 56. 230( 3).   The right to privacy is defined in the same way for

this exemption as for the exemption discussed above for specific investigative records. See


RCW 42. 56. 050. As just concluded, disclosure of the identities of accused officers would not




                                                         18
No. 45450 -5 - II



offend their right to privacy under the investigative records exemption. Therefore, the same

disclosure would not offend the same rights for purposes of the exemption in RCW 42. 56. 230( 3).

  IV. THE CITY DID NOT SHOW ANY PRA EXEMPTION ALLOWING IT TO REDACT HICKS' S OWN
                                        IDENTIFYING INFORMATION'


         The City supports its redaction of Hicks' s own identifying information by pointing out

that the PRA prohibits agencies from distinguishing among requestors, RCW 42. 56. 080, and

argues this allows it to redact even the requestor' s own name if an exemption applies. A rule


prohibiting redaction of the requestor' s own name, however, would not on its face require

agencies to distinguish among requestors, since all requestors would be entitled to their own

identifying information. The key inquiry, rather, is whether any exemption to disclosure allows

the City to redact this material.

         The City bears the burden of proving that a specific PRA exemption applies. Prison

Legal News, 154 Wash. 2d at 636. It has failed to show that any exemption allows it to redact

Hicks'   s own   identifying   information.'   We thus reject the City' s argument that the trial court

erred in requiring disclosure of Hicks' s identity as the requestor.

                    V. THE EFFECT OF THE CITY' S DECLARATORY JUDGMENT ACTION '.

         The City contends that the trial court erred in ruling that it violated the PRA by not

providing the Prothman materials to Hicks until ordered to do so following the City' s



  Because we hold that no PRA exemption applies, we need not reach Hicks' s argument that the
City waived the accused officers' right to privacy by discussing the Prothman report with the
media.




2 In rejecting a claim that the PRA exemption for specific investigative records applied to an
internal police investigation, the Sargent court appeared to consider the identity and knowledge
of the requestor. Sargent, 179 Wash. 2d at 392 ( noting that " the [ Seattle Police Department]
refused to disclose the entire internal investigation file, even though Sargent already knew that
Waters was the subject of the investigation and was seeking more than witness names ").


                                                        19
No. 45450 -5 - II



unsuccessful declaratory judgment action.3 Related to this is the question whether the City must

pay the reasonable costs and attorney fees Hicks incurred in defending against the City' s

declaratory judgment action and a statutory penalty under RCW 42. 56. 550( 4).

         Public agencies are authorized by RCW 42.56. 540 to bring actions to enjoin the

disclosure of requested documents. The City' s declaratory judgment action was of this nature

and was authorized by the PRA.

         RCW 42. 56. 550( 4), however, provides that



          a] ny person who prevails against an agency in any action in the courts seeking the
         right to inspect or copy any public record or the right to receive a response to a
         public record request within a reasonable amount of time shall be awarded all costs,
         including reasonable attorney fees, incurred in connection with such legal action.
         In addition, it shall be within the discretion of the court to award such person an
         amount not to exceed one hundred dollars for each day that he or she was denied
         the right to inspect or copy said public record.

The   City' s   suit qualified as " an action      in the     courts,"    and Hicks sought " to inspect or copy [ a]

public record."      RCW 42. 56. 550( 4).        Further, this statute expressly authorizes the award of daily

fines for each day the requestor was denied the right to inspect. Thus, proceeding under RCW

42. 56. 540 does not insulate the agency from responsibility for delay up to the time the

declaratory judgment action is decided. Rather, it commences responsibility from the denial of

the right to inspect. This statute also plainly entitles Hicks to costs and attorney fees in

defending against the declaratory judgment action.



3 At oral argument in our court, the City for the first time asserted that the trial court' s ruling on
Hicks' s motion to compel in the declaratory judgment action is not properly before us because
the commissioner' s ruling granting review applied only to the trial court' s decision concerning
the City' s subsequent redactions. Wash. Court of Appeals, City ofFife v. Hicks, No. 45450 -5 -II,
oral argument ( Sept.      3, 2014),   at   30   min.,   30   sec. ( on   file   with court).   However, the appeal

before us is of the trial court' s order on summary judgment holding that the redactions violated
the PRA. Those issues are within the scope of the grant of discretionary review. Ruling
Granting Review, City of Fife v. Hicks, No. 45450 -5 - II (Wash. Ct. App. March 4, 2014). The
status of the ruling on the prior motion to compel therefore has no bearing on this appeal.
                                                                 20
No. 45450 -5 - II



         The City attempts to avoid this conclusion by describing its suit as a good faith attempt to

determine whether the records were exempt and points out that it disclosed all responsive records


within the time it had originally estimated. These matters, though, do not bear on the precise

issue.


         Our Supreme Court, in rejecting an argument that agencies could not initiate declaratory

judgment actions under the PRA, expressly relied on the fact that, if an agency did so and lost, it

would be liable for the requestor' s costs and fees:


         The Spokesman- Review offers several policy arguments as to why it believes agencies
         should not be permitted to initiate review by a superior court.   For example, The
         Spokesman- Review asserts that agencies will be encouraged to haul records requesters, who
         are unable to afford to defend themselves, into court. However, a public records requester

         who does not wish to engage in a court battle could simply withdraw the public records
         request,   making the agency'          s   action moot.         In addition, the requester could move for
         voluntary dismissal of the action if he or she no longer seeks access to the public record.
         CR 41( a). Withdrawing the record request is not significantly different from deciding to
         no longer pursue access to the record.     Thus, we perceive no chilling effect on record
         requesters. And the Court of Appeals noted, ifa record requester chooses to move forward
         and prevails, he or she would recover all costs and reasonable attorney fees RCW
         42. 56. 550( 4).


Soter, 162 Wash. 2d      at    753   n.   16 ( emphasis added). The Soter court went onto explain that " the


advantage to going to court is that the agency can obtain quick judicial review, curbing, but not

eliminating, the    accumulation of         the per   diem   penalties." 162 Wash. 2d at 756. Soter establishes


that, by prosecuting an unsuccessful declaratory judgment action, the agency becomes liable for

the requestor' s reasonable costs and attorney fees. The City' s unsuccessful declaratory judgment

action entitled Hicks to costs and fees. We leave it to the trial court to determine the amount of


the penalty under RCW 42. 56. 550( 4) on remand.

                                            VI. ATTORNEY FEES ON APPEAL


         As the prevailing party, RCW 42. 56. 550( 4) also entitles Hicks to reasonable costs and

fees incurred   on appeal.        Resident Action Council          v.   Seattle Hous. Auth., 177 Wash. 2d 417, 447,

                                                              21
No. 45450 -5 - II



327 P.3d 600 ( 2013).   Hicks has   complied with   the   procedural requirements of   RAP 18. 1( b),   and




we grant his request in an amount to be set by a commissioner of our court. RAP 18. 1( f).

                                            CONCLUSION


        The City failed to present any evidence establishing a material, factual dispute as to

whether the claimed exemptions apply to the identifying information redacted from the Prothman

materials. Therefore, we affirm the trial court and award Hicks costs and reasonable attorney

fees incurred on appeal.




 We concur:




                            C,
    HANSON, C. J.                k•




                                                     22